MOORE, Judge.
This is a petition for writ of common law certiorari seeking review of the final decision of a medical mediation panel which was formed and conducted its proceedings pursuant to Section 768.44, Florida Statutes. We issued our rule to show cause to which the respondents filed a response. After numerous other pleadings the matter is now before us for final decision.
In Ans v. Pagnotti, 362 So.2d 459 (Fla. 4th DCA 1978) this Court adopted the reasoning contained in Hubacher v. Landry, 360 So.2d 42 (Fla. 3d DCA 1978) and dismissed a similar petition for writ of certio-rari which sought review on evidentiary grounds of the decision of a medical mediation panel. On the basis of Ans, supra, and Hubacher, supra, we determine that petitioner has failed to demonstrate jurisdiction in this Court for review by common law certiorari of a decision of a medical mediation panel.
We therefore dismiss the petition for writ of certiorari.
ANSTEAD and LETTS, JJ., concur.